The opinion of the Court was delivered by
Weston C. J.
The execution of the instrument set forth in the writ, and the demand of the goods averred in the declaration, are admitted by the demurrer. This entitles the plaintiff to maintain his action. Bond v. Padelford, 13 Mass. R. 394. The contract was lawful; and both that and the breach are to be regarded as established. Upon a hearing in damages, if it shall appear that the receiptors acted in behalf of the debtor, and that the goods went to his use, the plaintiff will be entitled only to nominal damages, if the attachment has been dissolved, or the plaintiff is no longer liable to the attaching creditor. But if the attachment has been preserved, and the plaintiff is still liable, he will be entitled to judgment to the extent of his liability, not exceeding the value of the goods stated in the receipt.